Citation Nr: 1045262	
Decision Date: 12/03/10    Archive Date: 12/10/10	

DOCKET NO.  07-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent 
for PTSD prior to June 30, 1999.

2.  Entitlement to an effective date prior to June 22, 2000, for 
the assignment of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the VARO in 
Houston, Texas.  The Board remanded the claim to the RO in 
September 2004 and again in September 2007.

The Veteran testified in support of his claim at a video 
conference hearing held before the undersigned Veterans Law Judge 
in March 2009.  A transcript of the hearing proceedings is of 
record and has been reviewed.  

In a decision dated in July 2009, the Board determined that on 
June 30, 1999, the day the Veteran underwent a VA PTSD 
examination, it became factually ascertainable that his service-
connected PTSD rendered him unable to obtain and maintain 
substantially gainful employment.  The Veteran and his 
representative appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  Following a Joint 
Motion for Partial Vacatur and Remand, the Court granted the 
Joint Motion by Order dated in January 2010.  The case was 
remanded the matter to the Board for further proceedings 
consistent with the Joint Motion.


FINDINGS OF FACT

1.  The Veteran's PTSD approximated occupational and social 
impairment with deficiencies in most areas with various symptoms 
resulting in an ability to establish and maintain effective 
relationships from January 27, 1994, the date of receipt of his 
claim.

2.  The Veteran has been unemployable since January 27, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD as of 
January 27, 1994, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  An effective date of January 27, 1994, is warranted for the 
grant of TDIU.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in developing claims.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2010).

However, since the Board is granting the benefits requested by 
the Veteran with regard to the claim on appeal, the claim is 
substantiated, and there are no further VCAA duties.  Wench v. 
Principi, 16 Vet. App. 362, 367 (2001); see also 38 U.S.C.A. 
§ 5103A (Secretary not required to provide assistance if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim).  





PTSD

A review of the record reveals a 70 percent rating has been in 
effect for the Veteran's PTSD from June 22, 2000.  A 50 percent 
rating was in effect prior to that time, effective from January 
27, 1994.  

The Board notes that a 50 percent rating is for assignment when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory, e.g., 
retention of only highly learned material, forgetting to complete 
tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

The next higher rating of 70 percent is for assignment when there 
is occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; negligent of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  

The maximum 100 percent schedular rating is for assignment when 
there is total occupational and social impairment, due to such 
symptoms such as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations, grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 
9411.

The pertinent evidence of record includes the report of a VA PTSD 
examination of the Veteran in June 1999.  The Veteran described 
his experiences in Vietnam and reported still having frequent 
nightmares and being haunted by memories of having no weapons and 
mortar rounds coming in.   He reported that he had been granted 
Social Security disability compensation benefits on the basis of 
depression in 1985.  

The Veteran stated he had been married since 1969.  He had three 
children, all of whom he said had problems.  He also reported 
that he worked as a carpenter until 1983.  At that time he was up 
80 feet on a scaffolding and his legs went numb.  He was told to 
quit because of his physical disabilities, and this made his 
depressed.  

Currently he lived in a mobile home with his wife and two 
children.  His wife did not work.  He did not do much of 
anything.  He stated that his children and his wife had friends 
through church, but he did not have any.  When people came around 
he did not want to be around them.  He stated he was able to go 
to the market, but he claimed he would forget things and needed a 
list.  He also reported he and his wife were recently arrested 
for cruelty to animals and they admitted their guilt of a felony 
charge to prevent their adult daughter from being arrested.  His 
wife had a kennel with 200 dogs, and she had people who helped 
her with this.  The Veteran claimed he was depressed almost all 
the time except when his children were born.  He stated he slept 
only about 2 or 3 hours at night.  He had little interest in 
anything and felt guilty and worthless.  His appetite was down 
and his energy was up and down.  He stated concentration at times 
could be all right, but usually he would get confused.  It was 
noted that he tapped his right hand and foot continuously and 
rapidly throughout the interview.  He stated that as recently as 
three days prior to the examination he had suicidal ideation.  
Reference was made to multiple symptoms of avoidance.  
Additionally, the Veteran reported multiple symptoms of increased 
arousal, including difficulty sleeping, problems with 
concentration, and exaggeration startle response.  He also 
reported frequents arguments with his wife.

On examination he was described as neatly groomed.  He fidgeted 
throughout the interview.  He was generally cooperative.  Speech 
was fluent with normal rate and rhythm.  Mood was euthymic.  
Affect was full and appropriate to thoughts, no lability of 
affect was noted.  When he described events of Vietnam, however, 
he appeared to be more distressed than during the rest of the 
interview.  Thought process was coherent.  He gave no signs or 
symptoms of psychosis.  He was awake, alert, and oriented.  He 
missed the day of the week by one and did not know the County he 
was in.  Fund of information was impaired.  Current psychotropic 
medications included Gabapentin and Serzone.

The Axis I diagnoses were PTSD and a major depressive disorder.  
The Axis II diagnosis was deferred.  He was given a current 
Global Assessment of Functioning Score of only 45.

Of record are reports of VA outpatient visits on periodic 
occasions in 1998 and 1999.  On visits in November 1998 and April 
1999, the Veteran was given the same GAF score of 45.

Of record is a July 2010 communication from the Chief of Mental 
Health at a VA medical facility.  He referred to review of a 
detailed psychiatric examination accorded the Veteran in 
September 1986 when the Veteran was given a diagnosis of major 
depression.  It was noted the Veteran was also given a poor 
prognosis at that time.  A diagnosis of PTSD was not made at that 
time.  However, symptoms of PTSD became documented and formed the 
basis for multiple VA claims that eventually worked something 
afterward.  The psychiatrist indicated that the Veteran received 
treatment for PTSD and depression at a VA mental health facility 
in Beaumont, Texas, between 1998 and 2000.  The notice referred 
to serious symptoms of PTSD and depression, as well as confusion, 
a severe movement disorder that may have been anxiety related, 
and orthopedic pain syndrome.  The highest GAF score he could 
find during that time was a 45.  The psychiatrist stated the 
Veteran "would not have been employable at that time.  
Psychological testing showed he had depression, anxiety, and 
possible brain damage, with an IQ of 80.  He was already 
determined unemployable by Social Security for depression at this 
time."  The psychiatrist stated that no one doubted the Veteran 
was unemployable.  He indicated that he agreed with the Social 
Security determination that the time frame for the Veteran was 
unemployable was around the 1980's.  He acknowledged the specific 
date of the onset of PTSD's impact on unemployability was 
challenging because the Veteran was not able to work for three 
reasons.  He cited those as being damage to the Veteran's brain 
and endomuscular system from a vehicular accident, chronic 
depression dating back to active service, and later on a 
worsening of PTSD.  

The Board notes that in evaluating psychiatric disabilities, the 
Board has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, (4th Edition, American Psychiatric Association, DSM-
IV).  That manual includes a Global Assessment of Functioning 
(GAF) scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 41 to 50 
indicates serious symptoms, e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting  or any serious 
impairment of social, occupational or school functioning (e.g., 
no friends, unable to keep a job.)

A review of documents dated prior to 1999 show multiple symptoms, 
including nightmares, flashbacks, impaired fund of information, 
and significant stress and anxiety.  However, he is not shown to 
exhibit total social and industrial impairment in that he 
exhibited no lability of affect, his euthymic thought process was 
coherent, he was neatly groomed, and speech was normal in rate 
and rhythm.  Accordingly, a 100 percent schedular rating for his 
PTSD is not in order.  However, his symptoms generally are in 
accord with those in the criteria for a 70 percent rating and the 
GAF score he was consistently given of 45 reflects serious 
symptoms of serious impairment and functioning.  Accordingly, the 
Board finds that the PTSD symptoms most closely approximate those 
set forth in the criteria for a 70 percent rating throughout the 
appeal period from the date his claim was received in 1994.  He 
is therefore entitled to a 70 percent rating for his PTSD from 
January 27, 1994.  

TDIU

The law provides that a TDIU may be granted upon a determination 
that the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his 
service-connected disability.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A 
Veteran with a service-connected disability rated 70 percent 
disabling qualifies for consideration of a TDIU on a schedular 
basis.  38 C.F.R. § 4.16 (a).

Based on the determination above with regard to an increased 
rating for the Veteran's PTSD,  the Veteran meets the schedular 
criteria for TDIU and has met it since January 27, 1994, the date 
of receipt of his claim for disability benefits.  He has 
submitted evidence of his unemployability and health care 
professionals have indicated that he is chronically unemployable 
because of his PTSD.  The Veteran is therefore entitled to a TDIU 
from January 27, 1994, the date he filed his claim for service 
connection for PTSD and this included an inferred claim for TDIU. 


ORDER

Entitlement to an effective date of January 27, 1994, for a 70 
percent rating for PTSD is granted.  

Entitlement to an effective date of January 27, 1994, for a TDIU 
is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


